        Case 3:21-cv-00965-YY        Document 20       Filed 09/07/21    Page 1 of 13




Anthony D. Kuchulis, OSB No. 083891
akuchulis@littler.com
LITTLER MENDELSON, P.C.
1300 SW 5th Avenue
Wells Fargo Tower – Suite 2050
Portland, OR 97201
Telephone:      503.221.0309
Fax No.:        503.242.2457
Attorneys for Defendant

                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION


ZOE HOLLIS individually and on behalf of all        Case No.: 3:21-cv-00965-YY
others similarly situated
                                Plaintiff,

       v.                                           DEFENDANTS’ ANSWER AND
                                                    AFFIRMATIVE DEFENSES TO
R & R RESTAURANTS, INC dba SASSY’S,                 FIRST AMENDED COMPLAINT
an Oregon corporation; STACY MAYHOOD,
an individual; IAN HANNIGAN, an individual;
FRANK FAILLACE, an individual; and DOES
2 through 10, inclusive,

                                Defendants.


       Defendants R & R Restaurants, Inc. d/b/a Sassy’s (“Sassy’s”), Stacy Mayhood

(“Mayhood”), Ian Hannigan (“Hannigan”), and Frank Faillace (“Faillace”) (collectively,

“Defendants”), submit the following Answer and Affirmative Defenses in response to Plaintiff’s

First Amended Complaint:

                                               1.

       The allegations in paragraph 1 are legal conclusions, which require no response.




Page 1 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                               LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                      1300 SW Fifth Ave., Suite 2050
                                                                                  Portland, OR 97201
                                                                                     Tel: 503.221.0309
           Case 3:21-cv-00965-YY         Document 20        Filed 09/07/21     Page 2 of 13




                                                   2.

          Defendants admit that Plaintiff contracted with and occasionally performed at Sassy’s,

located at 927 SE Morrison Street, Portland, Oregon 97214 in 2018 and 2019. Except as admitted,

Defendants deny the allegations in paragraphs 2 and 3.

                                                   3.

          Plaintiff’s contract work as a performing artist is not within the scope of the laws cited in

paragraphs 4, 5, 6, or 7 and on that basis, Defendants deny the same.

                                                   4.

          Defendants admit that Plaintiff was an individual adult resident of the State of Oregon and

that she worked as an independent contractor when performing occasionally at Sassy’s. The

remaining allegations contained in paragraph 8 are legal conclusions, which require no response.

                                                   5.

          Defendants admit that Sassy’s is located at 927 SE Morrison Street, Portland, Oregon,

97214. The remaining allegations contained in paragraph 9 are legal conclusions, which require

no response.

                                                   6.

          The allegations contained in paragraph 10 are legal conclusions, which require no response.

                                                   7.

          Defendants admit that Mayhood assists with managing the bar and facilities at Sassy’s and

has an ownership interest in the same. Mayhood’s job duties are consistent with those of any

manager of a live entertainment venue. Neither Mayhood, nor any other Defendant or agent of

any other Defendant, controlled the manner or means of Plaintiff, or any other performers’,

contract work. Except as expressly admitted, Defendants deny the allegations in paragraphs 11

and 12.




Page 2 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                     LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                            1300 SW Fifth Ave., Suite 2050
                                                                                        Portland, OR 97201
                                                                                           Tel: 503.221.0309
        Case 3:21-cv-00965-YY         Document 20          Filed 09/07/21   Page 3 of 13




                                                8.

       Defendants admit that Hannigan assists with managing the bar and facilities at Sassy’s and

has an ownership interest in the same. Hannigan’s job duties are consistent with those of any

manager of a live entertainment venue. Neither Hannigan, nor any other Defendant or agent of

any other Defendant, controlled the manner or means of Plaintiff, or any other performers’,

contract work. Except as expressly admitted, Defendants deny the allegations in paragraphs 13 and

14.

                                                9.

       Defendants admit that Faillace assists with managing the bar and facilities at Sassy’s and

has an ownership interest in the same. Faillace’s job duties are consistent with those of any

manager of a live entertainment venue. Neither Faillace, nor any other Defendant or agent of any

other Defendant, controlled the manner or means of Plaintiff, or any other performers’, contract

work. Except as expressly admitted, Defendants deny the allegations in paragraphs 15 and 16.

                                               10.

       To the extent that the allegation against “DOES 2-10” in paragraphs 17 and 18 is legally

permissible, then Defendants deny any allegations of unspecified improper conduct by

unidentified defendants.

                                               11.

       The allegations in paragraphs 19 and 20 are legal conclusions, which require no response.

                                               12.

       Defendants admit that during the relevant time period, all performers at Sassy’s worked as

independent contractors pursuant to express arm’s-length agreements negotiated between each

relevant party regarding the same. Defendants deny any factual allegations, and do not respond to

legal conclusions, in paragraphs 21, 22, 23, 24, and 25.


Page 3 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                  LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                         1300 SW Fifth Ave., Suite 2050
                                                                                     Portland, OR 97201
                                                                                        Tel: 503.221.0309
        Case 3:21-cv-00965-YY         Document 20       Filed 09/07/21      Page 4 of 13




                                                 13.

       Defendants admit the allegations in paragraphs 26, 27, 28, and 29.

                                                 14.

       The allegation in paragraph 30 is a legal conclusion, which requires no response.

                                                 15.

       Defendants admit that during the relevant time period, all performers at Sassy’s worked as

independent contractors pursuant to express arm’s-length agreements negotiated between each

party regarding the same. Except as expressly admitted, Defendants deny any other factual

allegations, and do not respond to legal conclusions, in paragraph 31.

                                                 16.

       Defendants deny the allegations in paragraph 32.

                                                 17.

       As to paragraph 33, Defendants admit that during the relevant time period, Plaintiff

occasionally performed at Sassy’s.

                                                 18.

       Plaintiff’s work duties are outlined in her Independent Contractor Agreement, attached

hereto as Exhibit A, the terms of which speak for themselves. Plaintiff’s performances at Sassy’s

were occasional and infrequent. Except as expressly admitted, Defendants deny the remaining

allegations and subjective abstract descriptions of Plaintiff’s work in paragraphs 34, 35, 36, and

37.

                                                 19.

       Defendants did not exercise control over the manner or means of its independent

contractors’ work, including Plaintiff’s work, and therefore deny all contrary allegations in

paragraphs 38, 39, 40, 41, 42, 43, 44, and 45.




Page 4 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                  LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                         1300 SW Fifth Ave., Suite 2050
                                                                                     Portland, OR 97201
                                                                                        Tel: 503.221.0309
        Case 3:21-cv-00965-YY         Document 20        Filed 09/07/21      Page 5 of 13




                                               20.

       As to the allegations in paragraph 46, Plaintiff’s compensation was set pursuant to her

Independent Contractor Agreement, attached hereto as Exhibit A, the terms of which speak for

themselves.

                                               21.

       Defendants deny the allegations in paragraph 47.

                                               22.

       Defendants deny any factual allegations, and do not respond to the legal conclusions, in

paragraph 48.

                                               23.

       Defendants deny the allegation in paragraph 49.

                                               24.

       Defendants admit they assumed all the reasonable and necessary aspects of operating a live

entertainment venue featuring live performances from artists, including advertising, maintenance,

infrastructure, and ensuring a safe and secure experience for its performers and customers. Except

as admitted, Defendants deny the allegations in paragraphs 50, 51, and 52.

                                               25.

       Defendants deny the allegation in paragraph 53.

                                               26.

       With respect to the allegations in paragraphs 54 and 55, Defendants admit that Sassy’s is a

live entertainment venue. Other abstract and subjective characterizations of Defendants’ business

model are matters of opinion that can neither be admitted nor denied.




Page 5 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                   LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                          1300 SW Fifth Ave., Suite 2050
                                                                                      Portland, OR 97201
                                                                                         Tel: 503.221.0309
         Case 3:21-cv-00965-YY          Document 20       Filed 09/07/21     Page 6 of 13




                                                 27.

       With respect to paragraph 56, Defendants admit that, as is consistent with other live

performance venues, performers are not always required to have managerial skills.

                                                 28.

       Defendants deny the allegations in paragraphs 57, 58, 59, and 60.

                                                 29.

       Defendants deny any obligation to pay Plaintiff except as agreed to in the Independent

Contractor Agreement, attached hereto as Exhibit A. Defendants deny, or are without sufficient

knowledge to answer, the remaining allegations in paragraph 61.

                                                 30.

       Each performer at Sassy’s has an individual independent contract agreement, and the terms

of their contract work were governed by each individual independent contractor agreement.

Sassy’s did not control the means or methods of how the performers completed their work. Except

as expressly admitted, Defendants deny the allegations, and do not respond to the legal

conclusions, in paragraphs 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, and 79.

                                                 31.

       Defendants admit they informed Plaintiff she could no longer perform at Dante’s on or

around July 19, 2021. Defendants deny the remaining factual allegations, and do not respond to

the legal conclusions, in Paragraph 80.

                                                 32.

       Each performer at Sassy’s has an individual independent contract agreement, and the terms

of their contract work were governed by each individual independent contractor agreement.

Sassy’s did not control the means or methods of how the performers completed their work. Except

as expressly admitted, Defendants deny the allegations, and do not respond to the legal

conclusions, in paragraphs 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99,


Page 6 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                   LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                          1300 SW Fifth Ave., Suite 2050
                                                                                      Portland, OR 97201
                                                                                         Tel: 503.221.0309
        Case 3:21-cv-00965-YY        Document 20       Filed 09/07/21   Page 7 of 13




100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118,

119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, and 131.



                                              33.

       No response of Defendants is required to paragraph 132.

                                              34.

       Defendants admit they informed Plaintiff she could no longer perform at Dante’s on or

around July 19, 2021. Defendants deny the remaining factual allegations in paragraph 133.

                                              35.

       Defendants deny the factual allegations, and do not respond to the legal conclusions, in

paragraphs 134, 135, and 136.

                                              36.

       No response of Defendants is required to paragraph 137.

                                              37.

       Defendants admit they informed Plaintiff she could no longer perform at Dante’s on or

around July 19, 2021. Defendants deny the remaining factual allegations in paragraph 138.

                                              38.

       Defendants deny the factual allegations, and do not respond to the legal conclusions, in

paragraphs 139, 140, 141, 142, and 143.

                                              39.

       No response of Defendants is required to paragraph 144.

                                              40.

       Defendants admit they informed Plaintiff she could no longer perform at Dante’s on or

around July 19, 2021. Defendants deny the remaining factual allegations in paragraph 145.

                                              41.


Page 7 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                              LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                     1300 SW Fifth Ave., Suite 2050
                                                                                 Portland, OR 97201
                                                                                    Tel: 503.221.0309
        Case 3:21-cv-00965-YY         Document 20       Filed 09/07/21     Page 8 of 13




       Defendants deny the factual allegations, and do not respond to the legal conclusions, in

paragraphs 146, 147, 148, 149, and 150.



       Except as expressly admitted, Defendants deny the remainder of Plaintiff’s First Amended

Complaint in whole thereof. By way of further answer to Plaintiff’s First Amended Complaint,

but without assuming Plaintiff’s burden of proof, Defendants offer the following affirmative and

additional defenses.

                              FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

                                               42.

       Plaintiff and the FLSA Collective Members fail to state a claim for which relief can be

granted against Defendants.

                              SECOND AFFIRMATIVE DEFENSE

                                      (Equitable Estoppel)

                                               43.

       Plaintiff’s claims are barred by the doctrine of equitable estoppel because Plaintiff

represented that she was an independent contractor by entering into the Independent Contractor

Agreement (see Exhibit A) with the intent to initiate a civil action under the Fair Labor Standards
Act for damages and penalties due to allegedly being misclassified as an independent contractor.

Defendants were ignorant of Plaintiff’s true intention, were induced into entering into the

Independent Contractor Agreement with Plaintiff, and reasonably relied on the Independent

Contractor Agreement in all commercial dealings with Plaintiff.

                              THIRD AFFIRMATIVE DEFENSE

                                  (Unclean Hands/Bad Faith)

                                               44.


Page 8 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                 LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                        1300 SW Fifth Ave., Suite 2050
                                                                                    Portland, OR 97201
                                                                                       Tel: 503.221.0309
         Case 3:21-cv-00965-YY          Document 20      Filed 09/07/21      Page 9 of 13




       Plaintiff’s claims and damages are barred or limited due to her unclean hands in agreeing

to enter into an Independent Contractor Agreement only to initiate this civil action thereafter in an

attempt to obtain damages and penalties based on her claim that she was actually an employee, not

an independent contractor as she agreed to in writing.

                             FOURTH AFFIRMATIVE DEFENSE

                           (Good Faith/Legitimate Business Interests)

                                                  45.

       Defendants’ actions, with respect to the allegations contained in Plaintiff’s First Amended

Complaint, were undertaken in good faith and justified by legitimate business motives, purposes,

and reasons with the absence of intent to injure Plaintiff or the FLSA Collective Members, and

constituted lawful, proper, and justified activities.
                               FIFTH AFFIRMATIVE DEFENSE

                                     (Plaintiff’s Own Conduct)

                                                  46.

       Plaintiff’s own deliberate, willful, and/or negligent actions proximately caused or

contributed to some or all of the wage omissions alleged, as she voluntarily entered into the

Independent Contractor Agreement (see Exhibit A) on her own accord. To the extent, if any, that

Plaintiff suffered damages, Plaintiff’s own actions proximately caused such damages.
                               SIXTH AFFIRMATIVE DEFENSE

                                        (Breach of Contract)

                                                  47.

       Plaintiff entered into the Independent Contract Agreement with Defendants, the recitals of

which provide in part that Plaintiff “is an independent contractor with respect to [Sassy’s] and is

not an employee of [Sassy’s].” See Exhibit A, at 1.

                                                  48.


Page 9 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                   LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                          1300 SW Fifth Ave., Suite 2050
                                                                                      Portland, OR 97201
                                                                                         Tel: 503.221.0309
        Case 3:21-cv-00965-YY          Document 20       Filed 09/07/21      Page 10 of 13




       Plaintiff also agreed to Section 4 of the Independent Contract Agreement, which provides

that Plaintiff “understands that [ ]she will receive no compensation from [Sassy’s], but may retain

any tips gained as a direct result of [ ]her performance. [Plaintiff] understands that employment

benefits are not provided under the terms of this Agreement and that all costs for health care

insurance, worker’s compensation insurance, and pension benefits will be [the] responsibility of

[Plaintiff. Sassy’s] shall have no responsibility for paying payroll taxes of any kind, nor of

withholding any taxes for any payment or tips earned by [Plaintiff].” See Exhibit A, at 2.

                                                 49.

       By entering into the Independent Contractor Agreement (see Exhibit A), working as an

independent contractor for Defendants, retaining the tips she earned while working as an

independent contractor for Defendants, and subsequently bringing this civil action for damages

and penalties under the guise that she was an employee of Defendants and not an independent

contractor, Plaintiff breached the Independent Contractor Agreement.
                            SEVENTH AFFIRMATIVE DEFENSE

                                (Independent Contractor Status)

                                                 50.

       Plaintiff’s First Amended First Amended Complaint and each claim for relief therein are

barred because neither Plaintiff nor the FLSA Collective Members were employees of Defendants,
but rather, were independent contractors at all times relevant to this action.

                             EIGHTH AFFIRMATIVE DEFENSE

                                              (Laches)

                                                 51.

       Plaintiff is barred by the doctrine of laches from pursuing any of the remedies sought in

her First Amended Complaint because Plaintiff, having notice of the facts constituting the basis of




Page 10 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                  LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                          1300 SW Fifth Ave., Suite 2050
                                                                                      Portland, OR 97201
                                                                                         Tel: 503.221.0309
        Case 3:21-cv-00965-YY         Document 20        Filed 09/07/21     Page 11 of 13




the alleged causes of action, nevertheless delayed institution of this lawsuit, and such delay has

worked to the disadvantage and prejudice of Defendants.



                              NINTH AFFIRMATIVE DEFENSE

                                        (Lack of Standing)

                                                52.

        Plaintiff and the FLSA Collective Members lack standing as independent contractors and

as willful deliberate participants to the contracts which they signed to bring the claims asserted in

this action against Defendants.
                              TENTH AFFIRMATIVE DEFENSE

                                     (Statutes of Limitation)

                                                53.

        The claims of Plaintiff and the FLSA Collective Members are barred by the applicable

statutes of limitation.

                           ELEVENTH AFFIRMATIVE DEFENSE

                               (Intentional / Negligent Spoliation)

                                                54.

        Plaintiff negligently or deliberately failed to keep records that would have definitively
demonstrated that she worked only on an occasional basis and was not subject to any improper tip

appropriation. Plaintiff further did not keep proper tax records of alleged earnings that would

account for her alleged hours worked. Finally, Plaintiff is the only person that would know how

much, or when, she tipped other workers at Sassy’s and she either kept no such record, or did not

adequately preserve that record.

                            TWELFTH AFFIRMATIVE DEFENSE

                                             (Waiver)


Page 11 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                  LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                          1300 SW Fifth Ave., Suite 2050
                                                                                      Portland, OR 97201
                                                                                         Tel: 503.221.0309
        Case 3:21-cv-00965-YY          Document 20        Filed 09/07/21     Page 12 of 13




                                                 55.

       By Plaintiff’s own acts and conduct by signing the Independent Contractor Agreement (see

Exhibit A), supporting her role as an independent contractor and continuing to work and perform

as an independent contractor after filing this lawsuit, she has waived the rights asserted in the First

Amended Complaint.

                          THIRTEENTH AFFIRMATIVE DEFENSE

                                               (Offset)

                                                 56.

       The damages allegedly sustained by Plaintiff and/or the FLSA Collective Members must

be offset in whole or in part by amounts already collected by Plaintiffs and/or the FLSA Collective

Members and/or owing to, and damages suffered by, Defendants.
                     REQUEST FOR ATTORNEYS’ FEES AND COSTS

                                                 57.

       Defendants intend to seek recovery of its reasonable attorneys’ fees pursuant to Section 11

of the Independent Contractor Agreement. See Exhibit A, at 3.



       WHEREFORE, having fully answered Plaintiff’s First Amended Complaint with its

Answer and Affirmative Defenses, Defendants pray for judgment in their favor dismissing the
First Amended Complaint in its entirety and granting Defendants their costs and disbursements

herein, their reasonable attorneys’ fees, and expenses pursuant to Section 11 of the Independent

Contractor Agreement. Pursuant to 28 U.S.C. § 1927, Defendants request that the Court require

Plaintiff’s counsel to satisfy the excess costs, expenses, and fees reasonably incurred because of

conduct which unreasonably and vexatiously multiplied proceedings.




Page 12 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                                   LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                           1300 SW Fifth Ave., Suite 2050
                                                                                       Portland, OR 97201
                                                                                          Tel: 503.221.0309
      Case 3:21-cv-00965-YY     Document 20       Filed 09/07/21   Page 13 of 13




     DATED this 7th day of September, 2021.

                                              LITTLER MENDELSON P.C.



                                         By /s/ Anthony D. Kuchulis
                                            Anthony D. Kuchulis, OSB No. 083891
                                            akuchulis@litttler.com

                                              Attorneys for Defendant




Page 13 – DEFENDANTS’ ANSWER AND AFFIRMATIVE                         LITTLER MENDELSON, PC
DEFENSES TO FIRST AMENDED COMPLAINT                                 1300 SW Fifth Ave., Suite 2050
                                                                             Portland, OR 97201
                                                                                Tel: 503.221.0309
